Case 1:19-cr-00016-JPJ-PMS Document 338 Filed 02/24/20 Page 1 of 1 Pageid#: 2863




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION


  UNITED STATES OF AMERICA                     )
                                               )
                                               )      Case No. 1:19CR00016
                                               )
  v.                                           )       ORDER RE SCHEDULING
                                               )
                                               )
  INDIVIOR INC., ET AL.,                       )       By: James P. Jones
                                               )       United States District Judge
            Defendants.                        )



       The jury trial of this case is set for May 11, 2020, through June 26, 2020. The

 parties are advised that during that time period the court will not be available for trial

 proceedings on the following dates:

       Monday, May 18 through Wednesday, May 20

       Monday, May 25 (federal holiday)

       Wednesday, June 3 through Friday, June 5

       Monday, June 8 through Friday, June 12.

       It is so ORDERED.


                                                   ENTER: February 24, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge
